Dissenting Opinion by
Judge Manderino,
May 4, 1971:
1 dissent because this appeal was properly filed within thirty days of “the date of entry of the decision of the lower court.” There was no entry of a decision in this case until August 26, 1970, and this appeal was filed five days later on August 31, 1970.
The majority’s holding that the time for appeal began to run on July 23, 1970, cannot be sustained by the record before this court.
On July 23, 1970, the lower court filed an opinion in the Prothonotarv’s office. At the conclusion of the court’s opinion there appeared the following order: “AND NOW, July 23, 1970, the plaintiff’s appeal from the ¡Zoning Board of Adjustment’s decision is refused.” Following this order the judge’s signature appears. Immediately following this order on the same page about one inch away there appears in full capital letters, underlined, in the middle of the page the word “EXCEPTIONS^’. Underneath the word “EXCEPTIONS”*!! states: “AND NOW, July 23, 1970, exceptions are granted to the plaintiff from the ruling of this court.” Following this sentence the signature of the court appears again.
The record certified to this court by the Prothonotary of the lower court shows that the lower court’s opinion with the above “ORDER” and “EXCEPTIONS” appearing together on one page were filed with the Prothonotary on July 23, 1970.
The record certified to this court also shows that the opinion, order, and exceptions signed by the judge on July 23, 1970, were entered in the “continuance *38docket” of the Prothonotary’s office. The majority opinion correctly states that on July 23, 1970, the lower court’s “Order and Exceptions were docketed and entered of public record. . .”
The “docketing” of the July 23, 1970 items in the continuance docket, where a record of all steps in a given case are noted, does not mean that the time for appeal began on July 23, 1970.
The last “continuance docket” entry on July 23, 1970, is the entry granting the plaintiff the right to file exceptions from the ruling of the court. How can this possibly be considered an appealable judgment, order, decision or anything else? The simple fact that something is “docketed” in a continuance docket does not make that “something” appealable. The majority holds that the appellant should have appealed from the July 23, 1970, entry which granted the plaintiff the right to file exceptions. The conclusion that such a “docket entry” is an appealable decision cannot be proper.
By the entries of July 23, 1970, the appellant, Big Bear Oil Company, was clearly entitled to study the court’s opinion and order and file exceptions if it so decided. Big Bear decided not to file any exceptions ¡and on August 25, 1970, Big Bear filed a praecipe for entry of judgment. The Prothonotary of the lower court certified that Big Bear’s praecipe was filed on August 25, 1970, and further certified that on August 26, 1970, “judgment is hereby entered against the Big Bear Oil Company. . .” When Big Bear failed to file exceptions, the other side was free to file a praecipe requesting the “entry of judgment”. Since they did not do so, Big Bear itself asked for “the entry of judgment”.
The majority opinion agrees that judgment was not entered until August 26, 1970, five days before the *39filing of the appeal, but states that “it does not follow that appeals can be taken only from judgments.” The majority is correct if they mean that appeals can be taken from “orders, decisions, decrees, judgments”, or other “final docket entries” which clearly indicate “finality” and “appealability”. The majority is not correct in holding that the “continuance docket entry” of July 23, 1970, which allowed exceptions to be filed is appealable.
The docket in this case clearly shows that there was no appealable decision until August 26, 1970. Big Bear filed its appeal on August 31, 1970, well within the allowable thirty days. The motion to quash the appeal should be denied.